Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, 14-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Turley (US 4,139,023).

    PNG
    media_image1.png
    281
    553
    media_image1.png
    Greyscale

 
Turley (US 4,139,023) discloses:
1. A sealing profile protector (60) for a subsea system component (P) which includes a sealing profile (68), the sealing profile protector comprising: 
a body (60) which comprises a contact surface (62) that is configured to engage the sealing profile; 

whereby contaminants are inhibited from forming on the sealing surface after the sealing profile protector is installed (whilst 60 is in place over the inner threading as shown in Figure 8, no contaminants may form on the sealing surface).  
2. The sealing profile protector of claim 1, wherein the contact surface is configured to form an interference fit with the sealing profile. (Figure 8) 
3. The sealing profile protector of claim 2, wherein the body comprises a portion on which the contact surface is formed, and wherein at least the portion of the body is made of a compliant material. (Figure 8; Column 2, Line 39)
5. The sealing profile protector of claim 1, wherein the sealing profile is formed proximate an upper end of the component and the body is connected to or formed integrally with a cap member that is configured to be connected to the upper end of the component.  (Fig 8 shows such a configuration.)
6. The sealing profile protector of claim 5, wherein the contact surface (62) is configured to form an interference fit with the sealing profile (68).  (Figure 8 shows such a configuration.)
7. The sealing profile protector of claim 6, wherein the body (60) comprises a portion on which the contact surface is formed, and wherein at least the portion of the body is made of a compliant material.  (Neoprene, Column 2, Line 39)
9. The sealing profile protector of claim 1, wherein the sealing profile is formed on a radially inner surface of the component and the contact surface is formed on an outer circumference of the body.  (Figure 8 shows such a configuration.)
10. The sealing profile protector of claim 9, wherein the body is connected to or formed integrally with a cap member which configured to be connected to an upper end of the component.  (Fig 8 shows such a configuration.)
11. The sealing profile protector of claim 10, wherein the contact surface (62) is configured to form an interference fit with the sealing profile.  (Figure 8 shows such a configuration between surfaces 62 and 68.)

14. In a subsea system which comprises a component (P) having an annular sealing profile (68), the sealing profile being formed on a radially inner surface portion of the component, and the radially inner surface portion being located proximate an end of the component, the improvement comprising a sealing profile protector (60) which includes: 
a circular body (60) which comprises an annular contact surface (62) that is configured to engage the sealing profile (68); 
wherein when the sealing profile protector is installed, the contact surface displaces seawater from the sealing profile (the rubber material of 60 would behave in the claimed manner of displacing seawater from the sealing profile);
whereby contaminants are inhibited from forming on the sealing surface after the sealing profile protector is installed (whilst 60 is in place over the inner threading as shown in Figure 8, no contaminants may form on the sealing surface).  
15. The subsea system of claim 14, wherein the body comprises a ring- shaped configuration. (Figure 8, Figure 9 show such a configuration) 
16. The subsea system of claim 14, wherein the body is connected to or formed integrally with a cap member.  (Figure 8 shows such a configuration, body 60 also acting as the cap through implementation of portion 82.)
17. The subsea system of claim 14, wherein the contact surface (62) is configured to form an interference fit with the sealing profile (68).  (Figure 8 shows such a configuration.)
18. The subsea system of claim 17, wherein the body (60) comprises a portion on which the contact surface (62) is formed, and wherein at least the portion of the body is made of a compliant material. (Figure 8, Element 60 is formed of Neoprene)  
20. A method for protecting a sealing profile (68) of a subsea production or processing system component (P) from seawater, the method comprising: 
providing a sealing profile protector (60) which comprises an annular contact surface (62) that is configured to engage the sealing profile; and 
installing the sealing profile protector to thereby displace seawater from the sealing profile.  (The rubber material of 60 would behave in the claimed manner of displacing seawater from the sealing profile; such seawater may be present due to waves whilst the pipe is being stored prior to use.)
21. The method of claim 20, wherein the sealing profile protector is connected to or formed integrally with a protective cover for the component, and 
wherein the installing step comprises mounting the protective cover on the component. (Mounting is achieved via portion 82 of body 60.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, 13, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Turley alone.
4. Turley discloses the sealing profile protector of claim 1 or 4, wherein the body comprises a portion on which the contact surface is formed. (Figure 8 shows such a configuration between elements 60 and 62).
Turley fails to specify wherein at least the portion is made of an open cell silicone foam.  
Turley discloses wherein element 60 is made of Neoprene. Neoprene and Silicone are both "compliant" due to their elastic nature. Additionally both available in open cell foam format. In light of these similarities, Neoprene and Silicone are considered analogous materials.
Therefore it would have been obvious to modify the invention of Turley to use an open cell foam made of silicone in place of that made of neoprene to obtain the invention as specified in the claim. 
8. Turley discloses the sealing profile protector of claim 5 or 7, wherein the body comprises a portion on which the contact surface is formed. (Figure 8 shows such a configuration between elements 60 and 62).

Turley discloses wherein element 60 is made of Neoprene. Neoprene and Silicone are both "compliant" due to their elastic nature. Additionally both available in open cell foam format. In light of these similarities, Neoprene and Silicone are considered analogous materials.
Therefore it would have been obvious to modify the invention of Turley to use an open cell foam made of silicone in place of that made of neoprene to obtain the invention as specified in the claim. 
13. Turley discloses the sealing profile protector of claim 9 or 12, wherein the body comprises a portion on which the contact surface is formed. (Figure 8 shows such a configuration between elements 60 and 62).
Turley fails to specify wherein at least the portion is made of an open cell silicone foam.  
Turley discloses wherein element 60 is made of Neoprene. Neoprene and Silicone are both "compliant" due to their elastic nature. Additionally both available in open cell foam format. In light of these similarities, Neoprene and Silicone are considered analogous materials.
Therefore it would have been obvious to modify the invention of Turley to use an open cell foam made of silicone in place of that made of neoprene to obtain the invention as specified in the claim. 
19. Turley discloses the subsea system of claim 14 or 18, wherein the body comprises a portion on which the contact surface is formed. (Figure 8 shows such a configuration between elements 60 and 62).
Turley fails to specify wherein at least the portion is made of an open cell silicone foam.  
Turley discloses wherein element 60 is made of Neoprene. Neoprene and Silicone are both "compliant" due to their elastic nature. Additionally both available in open cell foam format. In light of these similarities, Neoprene and Silicone are considered analogous materials.
Therefore it would have been obvious to modify the invention of Turley to use an open cell foam made of silicone in place of that made of neoprene to obtain the invention as specified in the claim. 

Turley fails to specify wherein at least the portion is made of an open cell silicone foam.  
Turley discloses wherein element 60 is made of Neoprene. Neoprene and Silicone are both "compliant" due to their elastic nature. Additionally both available in open cell foam format. In light of these similarities, Neoprene and Silicone are considered analogous materials.
Therefore it would have been obvious to modify the invention of Turley to use an open cell foam made of silicone in place of that made of neoprene to obtain the invention as specified in the claim. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/AARON L LEMBO/
Primary Examiner
Art Unit 3679